2021 IL App (1st) 200518


                                                                               FIRST DISTRICT
                                                                               SIXTH DIVISION
                                                                               March 5, 2021



No. 1-20-0518

GRZEGORZ GWOZDZ and ANNA GWOZDZ, Individually and )                            Appeal from the
on Behalf of M.G., a minor,                                    )               Circuit Court of
                                                               )               Cook County.
       Plaintiffs-Appellants,                                  )
                                                               )
v.                                                             )               No. 18 CH 10555
                                                               )
THE BOARD OF EDUCATION OF PARK RIDGE-NILES                     )
SCHOOL DISTRICT NO. 64 and DR. LAURIE HEINZ, as                )
Superintendent of the Park Ridge-Niles School District No. 64, )               Honorable
                                                               )               Sanjay Tailor,
       Defendants-Appellees.                                   )               Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justice Connors and Justice Oden Johnson concurred in the judgment and opinion.


                                             OPINION

¶1     Plaintiffs, Grzegorz Gwozdz and Anna Gwozdz, appeal the circuit court’s order affirming

the finding of the Board of Education of Park Ridge-Niles School District No. 64 (Board) that

plaintiffs’ daughter, M.G., was not a legal resident of the district during the 2017-18 school year.

On appeal, plaintiffs contend that (1) the Board and hearing officer relied on insufficient and

immaterial facts in making their determinations and disregarded the relevant issue of the plaintiffs’

intent and (2) the circuit court applied an incorrect analysis of the law to the facts of the case. For

the following reasons, we affirm.
No. 1-20-0518


¶2                                       I. JURISDICTION

¶3     The circuit court entered its order affirming the Board’s decision on January 10, 2020, and

plaintiffs filed a motion to reconsider. The court denied the motion on February 21, 2020. Plaintiffs

filed their notice of appeal on March 16, 2020. Accordingly, this court has jurisdiction pursuant to

Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994) and Rule 303 (eff. July 1, 2017), governing

appeals from final judgments entered below.

¶4                                      II. BACKGROUND

¶5     During the 2017-18 school year, M.G. was enrolled as a seventh-grade student at Emerson

Middle School, which is a public school located within the boundaries of Park Ridge-Niles School

District No. 64 (District). In documents provided to the District, M.G.’s address was listed as 7544

W. Oakton Street in Niles, Illinois. The property is a large two-story building with commercial

businesses on the first floor and residential apartments on the second floor. School officials had

questions about M.G.’s residency after viewing the lease her family provided as proof of residency.

The District’s business specialist, Vanessa Azra, found the lease “odd” because it was a lease from

the family to itself, it was a 10-year lease, and the rent level never changed.

¶6     As part of its residency verification process, the District utilizes CLEAR, a software

product from Thompson Reuters that identifies students with potential residency issues. According

to Brian Imhoff, the District’s assistant business manager, the District’s use of the program means

it only needs to review about 25 percent of the residency documentation, as opposed to 100 percent.

After the 25 percent are identified, the District looks into the data and in many instances it can rule

out a problem. The remaining cases are given further review. Imhoff declined to list every factor

the District uses in determining whether a student’s residency is suspect.


                                                 -2-
No. 1-20-0518


¶7     The CLEAR program found another address for plaintiffs in Des Plaines, which is out of

the District’s boundaries. The information showed that the family owned two properties: one in

Des Plaines and the other, the building in Niles. As a result, M.G.’s residency was identified as

potentially suspect. Luann Kolstad, the District’s business manager, could not confirm M.G.’s in-

district residency so she authorized an investigator to look further into the matter.

¶8     Jim Zarnick conducted surveillance on May 2, 3, 4, 7, and 8, 2018, at the out-of-district

residence located at 1055 S. River Road in Des Plaines, Illinois. He made notations and took photos

of the family, including M.G. and her older brother, leaving and entering the Des Plaines residence

throughout the day. On the three nights he observed the Des Plaines residence, Zarnick saw the

family entering the house and remaining there late into evening when he left for the night. He also

observed the family leaving the house early the next morning. Zarnick “spot-checked” the Niles

building and found none of the family’s vehicles at that location.

¶9     Zarnick also saw M.G. being dropped off at a convenience market near the school, not at

the actual school. He implied that it was to avoid suspicion from the school as to why M.G. would

need to be dropped off when the apartment was only a few blocks from the school. Zarnick

acknowledged, however, that he did not know why M.G. was dropped off at the market.

¶ 10   After receiving Zarnick’s report, and considering all of the available information, Kolstad’s

staff issued a letter on May 16, 2018, informing plaintiffs of the District’s determination that M.G.

was not a district resident. Its determination was based on evidence the District obtained through

its investigation “including, but not limited to: (1) surveillance conducted by a private licensed

investigator on multiple dates; and (2) Clear Batch Processing flagging [plaintiffs’] address

information and (3) questionable residency documents presented at the school.” The letter


                                                -3-
No. 1-20-0518


requested that plaintiffs contact the District to meet with the superintendent within seven days to

discuss the matter. The letter further stated that after the meeting, if plaintiffs did not agree with

the determination, they could request a hearing before the Board’s hearing officer. Kolstad invited

the family to respond.

¶ 11   In a May 18, 2018, letter, plaintiff’s attorney made a formal demand for a hearing. Plaintiffs

also demanded a meeting with Kolstad and Azra within seven calendar days of the letter. The letter

requested that prior to the meeting, the District provide “a true copy of all video and paper reports

and Illinois license relating to the alleged ‘surveillance conducted by a licensed private investigator

on multiple dates,’ the full file of ‘CLEAR batch processing’ and the purported purpose of this

entity and each and every document Ms. Kolstad alleges is ‘questionable’ and a specific list of her

training and qualifications which would allow her to opine on such matters.” Plaintiffs thereafter

met with Kolstad and the superintendent.

¶ 12   On May 25, 2018, the District acknowledged in a letter that plaintiffs requested a formal

hearing. The District informed plaintiffs that a hearing would be scheduled for June 7, 2018. The

letter stated that “[a]t least 3 calendar days before the hearing, both parties must disclose to each

other all written evidence and testimony that it will submit during the hearing and a list of witnesses

that it may call to testify during the hearing.”

¶ 13   Plaintiffs testified at the hearing that they owned the building in Niles and operated a flower

business on the first floor. Other commercial spaces on the first floor were rented to other

businesses. The second floor of the building consisted of eight apartments, seven of them rented

to others. Apartment 2, which Plaintiffs kept for themselves, has been the family’s primary




                                                   -4-
No. 1-20-0518


residence since December 2012. Plaintiffs also owned a single-family home in Des Plaines, outside

of the school district.

¶ 14    Apartment 2 in the Niles building is a one-bedroom, one-bathroom apartment. Mr. Gwozdz

testified that M.G. and her brother, who had just finished his junior year at Maine South High

School, shared the bedroom while he and his wife slept in the family room. He testified that their

flower business required long hours of work and the apartment’s convenient location was ideal for

when they needed to work extended hours. The location was also close to the District’s middle

school, which was convenient for meeting M.G.’s needs during working hours. The family

purchased the property in an LLC, which had plaintiffs as its only members. Plaintiffs signed a

lease for Apartment 2 with the LLC and paid monthly rent in accordance with the lease. The LLC’s

account register, however, did not show rent checks being deposited. The register also showed that

the check numbers of the rent checks presented were “substantially out of range relative to the rent

checks for the same time frame.”

¶ 15    Mr. Gwozdz testified that M.G. was responsible for the family’s laundry and because the

apartment had no laundry facilities, they used the washer and dryer at the Des Plaines house. He

stated that on laundry days, he would drop her off at the house and she would remain there until

the laundry was finished. He further testified that except for periodic overnight stays with her

grandmother in Chicago, or an odd late night at the Des Plaines house, M.G. always stayed at the

Niles apartment for the night.

¶ 16    Plaintiffs also presented documents in support of their residency. They included

photographs of the apartment showing various family members therein. Other photographs showed

rooms being renovated, presumably from the Des Plaines residence, to demonstrate that the Des


                                               -5-
No. 1-20-0518


Plaines house was unavailable as a residence. Mr. Gwozdz testified that he took the pictures within

the past 10 to 14 days. Plaintiffs also provided photographs of large rental decorative items which

their business provides for weddings and parties. Mr. Gwozdz testified that these items are stored

at the Des Plaines residence.

¶ 17   The documents included M.G.’s vaccination record, which listed the Niles address, and

mail from a credit union where plaintiffs and M.G. had accounts, which also listed the Niles

address. There was also a Home Depot credit card statement mailed to plaintiffs at that address.

Mr. Gwozdz’s driver’s license had 7544 W. Oakton St. Apt. 2 in Niles as his address. Documents

relating to the family’s business and mailed to the Niles address were presented, as were some

electric bills from earlier in 2018. Plaintiffs presented utility bills from 2014, which the hearing

officer found irrelevant because they were outside the relevant time period. Documents also

showed that the family recently reregistered their vehicles to the Niles address, and that M.G. had

a Niles library card.

¶ 18   Mr. Gwozdz acknowledged that although he stated the family moved into the apartment in

December 2012, they continued to have M.G. enrolled in a school located in the Des Plaines

School District through the end of the 2015-16 school year.

¶ 19   At the hearing, the District presented the lengthy reports from CLEAR on the plaintiffs,

the investigator’s report and photographs, and registration documents and materials. Kolstad did

not identify any one factor that was conclusive in the District’s determination but stated it was a

combination of factors including the lease and rent checks, M.G.’s enrollment in a Des Plaines

district school for several years after the family stated it moved to the Niles address in 2012, and

the likelihood the family lived in a one-bedroom, one-bath apartment when there was a larger


                                               -6-
No. 1-20-0518


single family home in Des Plaines. When asked by plaintiffs’ attorney whether she would visit the

apartment to see if the family resided there, Kolstad suspected it was quite likely the family

actually lived in the apartment now that they knew of the District’s surveillance. Kolstad testified

that in her experience, families under suspicion of residency issues tend to alter their behavior once

they learn of the District’s investigations. Azra, Imhoff, and Zarnick also testified at the hearing

and made statements consistent with the information attributed to them in the preceding

paragraphs.

¶ 20       The hearing officer found that plaintiffs made a “thin” prima facie case of residence in the

District by plaintiffs’ testimony and a showing of some mail sent to the Niles address. The burden

thus shifted to the District to disprove residency, which the officer found was done by evidence

that was “both persuasive and voluminous.” He believed “the complete truth of the situation is that

the family somewhat fluidly moves about between the Des Plaines house and the Niles apartment,

based on their needs and their schedules on a day to day basis.” He found, however, that “[t]he test

is one of residence” and “no one factor, standing alone, determines a student’s residence in and of

itself.”

¶ 21       The hearing officer did not find the family’s testimony that M.G. spent all her nights at the

apartment credible, citing the investigator’s report. When confronted with evidence that the family

spent nights at the Des Plaines home, they responded that M.G. slept at the Niles apartment except

for those nights. He also pointed to evidence that M.G. was enrolled in a Des Plaines district school

through the 2015-16 school year, even though the family testified that they moved to the Niles

apartment in 2012. He believed that the family was “willing to tell school officials what is

expedient, rather than what is true.” While the District’s evidence was not “wholly conclusive,” it


                                                   -7-
No. 1-20-0518


did “overwhelmingly suggest[ ] that the family’s primary base of operations is Des Plaines, not

Niles.” He found that evidence “unrebutted.” The hearing officer concluded that M.G. was a

resident of Des Plaines during the 2017-18 school year, and not a resident of the Park Ridge-Niles

District. “As such, the District must charge tuition for her attendance during the just completed

school year.”

¶ 22    On June 25, 2018, the Board reviewed the findings and determination of the hearing officer,

and considered the written objections submitted by plaintiffs’ attorney. The Board adopted and

incorporated the hearing officer’s findings and written decision and affirmed the determination

that M.G. was not a resident of the District during the 2017-2018 school year. Pursuant to section

10-20.12b(c) of the School Code (105 ILCS 5/10-20.12b(c) (West 2016)), plaintiffs appealed the

Board’s decision to Dr. Bruce R. Brown, the regional superintendent of schools for Northern Cook

County. On July 19, 2018, Dr. Brown affirmed the Board’s determination.

¶ 23    On August 20, 2018, plaintiffs filed a “Petition for Writ of Certiorari and Complaint for

Declaratory Judgment” in the circuit court. Defendants filed a motion to strike and dismiss the

complaint, which the circuit court granted, although the court allowed plaintiffs an opportunity to

amend the complaint. Plaintiff’s amended complaint challenged the Board’s determination in

count I by writ of certiorari and sought a declaratory judgment in count II. The circuit court

subsequently dismissed count II with prejudice and ordered defendants to produce the record of

proceedings in order to move forward with count I pursuant to administrative review.

¶ 24    On January 10, 2020, after a hearing, the circuit court affirmed the superintendent’s

decision to affirm the Board’s determination. Plaintiffs filed a motion to reconsider, which the

circuit court denied. Plaintiffs filed this appeal.


                                                  -8-
No. 1-20-0518


¶ 25                                      III. ANALYSIS

¶ 26   As an initial matter, we consider defendants’ motion to strike plaintiffs’ brief which we

have taken with the case. In the motion, defendants contend that plaintiffs’ statement of facts is

“argumentative, conclusory, and riddled with deceptive and misleading commentary that is not

supported by the record.” Defendants also contend that the argument section is conclusory,

“premised on conjecture,” and not supported by the record. They argue that plaintiffs’ brief violates

Illinois Supreme Court Rule 341 (eff. Oct. 1, 2020) and should be stricken.

¶ 27   Rule 341 provides that the statement of facts “shall contain the facts necessary to an

understanding of the case, stated accurately and fairly without argument or comment, and with

appropriate reference to the pages of the record on appeal.” Ill. S. Ct. R. 341(h)(6) (eff. Oct. 1,

2020). Furthermore, the argument section “shall contain the contentions of the appellant and the

reasons therefor, with citation of the authorities and the pages of the record relied on.” Ill. S. Ct.

R. 341(h)(7) (Oct. 1, 2020). The Supreme Court Rules are not merely suggestions, as “Rule 341’s

mandates detailing the format and content of appellate briefs are compulsory.” Rosestone

Investments, LLC v. Garner, 2013 IL App (1st) 123422, ¶ 18. This court, in its discretion, may

strike an appellant’s brief and dismiss an appeal for failure to comply with Rule 341. Fryzel v.

Miller, 2014 IL App (1st) 120597, ¶ 25.

¶ 28   Plaintiffs’ brief fails to comply with Rule 341 where there is not a single citation to the

record. This court expects the parties to present their arguments clearly, with support from citations

to authority and the record, so that we can ascertain and properly dispose of the issues involved.

Burrell v. Village of Sauk Village, 2017 IL App (1st) 163392, ¶ 14. This court is “not a depository

in which the appellant may dump the burden of argument and research.” (Internal quotation marks


                                                -9-
No. 1-20-0518


omitted.) Kic v. Bianucci, 2011 IL App (1st) 100622, ¶ 23. We choose, however, to review the

merits of this appeal since we can discern the issues from the parties’ arguments and gather the

relevant facts from defendants’ brief in conjunction with the record. See In re Estate of Jackson,

354 Ill. App. 3d 616, 620 (2004) (reviewing court may choose to consider the appeal, even in light

of Rule 341 violations). While we do not strike plaintiffs’ brief as a whole, we need not consider

any statement that is argumentative nor any contention made without citation to authority or

reference to the record. Burrell, 2017 IL App (1st) 163392, ¶ 15.

¶ 29    Plaintiffs sought judicial review of the Board’s determination pursuant to a writ of

certiorari. Where the enabling statute does not adopt Administrative Review Law (735 ILCS 5/3-

101 et seq. (West 2018)) or provide a method for reviewing an agency’s decisions, a writ of

certiorari is an available method of review. Dubin v. Personnel Board, 128 Ill. 2d 490, 498 (1989).

In this context, review of a writ of certiorari is “essentially the same” as review of a petition to the

circuit court filed under Administrative Review Law. Outcom, Inc. v. Illinois Department of

Transportation, 233 Ill. 2d 324, 337 (2009). As such, this court reviews the decision of the Board

rather than that of the circuit court. Lindemulder v. Board of Trustees of the Naperville

Firefighters’ Pension Fund, 408 Ill. App. 3d 494, 500 (2011). Accordingly, any claims of error

attributed to the circuit court, including plaintiffs’ claim that the circuit court improperly applied

the law to the facts of this case, are misplaced since this court does not review the determination

of the circuit court. See Outcom, 233 Ill. 2d at 337. We do, however, consider plaintiffs’ contention

that the Board erred in finding that M.G. did not reside in the district.

¶ 30    Under Administrative Review Law, the Board’s findings of fact are considered prima facie

true and they will not be reweighed by a reviewing court. Beggs v. Board of Education of


                                                 - 10 -
No. 1-20-0518


Murphysboro Community Unit School District No. 186, 2016 IL 120236, ¶ 50. Therefore, we will

not reverse the Board’s fact findings unless they are against the manifest weight of the evidence.

Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 272-73 (2009). A factual determination

is against the manifest weight of the evidence if the opposite conclusion is clearly evident. Cinkus

v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).

¶ 31   The Board’s ultimate determination that M.G. was not a district student, however, is a

mixed question of law and fact. See Mina v. Board of Education for Homewood-Flossmoor, 348

Ill. App. 3d 264, 272 (2004). “[A] mixed question asks whether the facts satisfy the statutory

standard or whether the rule of law as applied to the established facts is or is not violated.” Beggs,

2016 IL 120236, ¶ 50. A mixed question of law and fact is reviewed under the clearly erroneous

standard. Exelon, 234 Ill. 2d at 272-73. A determination is clearly erroneous if the reviewing court

“ ‘is left with the definite and firm conviction that a mistake has been committed.’ ” AFM

Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 393 (2001)

(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).

¶ 32   Section 10-20.12b of the School Code provides that “only resident pupils of a school

district may attend the schools of the district without payment of the tuition required to be charged

under Section 10-20.12a.” 105 ILCS 5/10-20.12b (West 2016). “The residence of a person who

has legal custody of a pupil is deemed to be the residence of the pupil.” Id. § 10-20.12b(a)(1).

Section 10-20.12b, however, does not define “residence.” In other contexts, Illinois courts have

defined “residence” as “a permanent abode or home in a particular place.” Miller v. Police Board,

38 Ill. App. 3d 894, 897 (1976) (cases cited therein). They have found that a person establishes a

residence in a particular place, if he or she has “a physical presence there and [has] the intent to


                                                - 11 -
No. 1-20-0518


make that location his [or her] permanent residence.” Id. at 898. However, our courts have long

held that the term “residence” for school district purposes is not limited to a parent’s legal domicile.

¶ 33    In the seminal case of Ashley v. Board of Education, 275 Ill. 274 (1916), the appellants

were 79 children who resided at the Illinois Masonic Orphans’ Home (Home) in La Grange,

Illinois. The property was purchased by the Illinois Masonic Orphans’ Home corporation for the

purpose of housing and caring for these children. Although many children had living parents, it

was undisputed that all of them resided permanently in the Home. The Home was previously

located in Chicago, and the children living in the Home moved from Chicago to the La Grange

property after it was purchased. Ashley, 275 Ill. at 276-77. After the move to La Grange, the

children attended public school in the district without payment. The following year, however, the

Board of Education passed a resolution requiring that tuition be paid in the amount of $35.08 per

student per year. The appellants challenged the decision, arguing that they were bona fide residents

of the district and thus entitled by law to attend the district’s public schools. Id. at 277-78.

¶ 34    The supreme court disagreed with the Board’s contention that as minors, the children’s

legal residence and domicile was Chicago, the place where their parents lived. The children

received food and clothing from the Home in La Grange, and the Home also provided them with

“the care and attention they require for their rearing and well-being.” Id. at 276. The court also

noted that the children were not sent to the Home “for the sole purpose of attending the public

schools maintained in that school district.” Id. at 276.

¶ 35    The court reasoned that residency for school purposes is not the same “as would be required

to establish a right to vote, or which would fix the liability of a township or county for the support

of a pauper.” Id. at 278. If a parent temporarily resides in a different part of the state, due to the


                                                 - 12 -
No. 1-20-0518


exigencies of interests or business, the children are not obligated to attend school in the district of

the parent’s domicile. Id. at 279. Rather, “[t]he only requirement, so far as residence is concerned,

is dwelling in the school district.” Id. The establishment of such a residence, even for a temporary

purpose, is sufficient to entitle children to attend school in the district. Id. at 278. This is true,

however, only if the temporary residence was not established for the sole benefit of attending free

schools. Id. at 279.

¶ 36   In Connelly v. Gibbs, 112 Ill. App. 3d 257 (1983), the parents owned a home in Chicago

where they had lived with their five children for the past 15 or 16 years. One of their children was

hearing-impaired, and although the child attended school in Chicago through his elementary years,

his parents had concerns about the quality of his education at the Chicago high school in their

district. They sought his admission into a hearing-impaired program at a nearby suburban high

school, but their application was denied. The parents then informed the school district that they

had signed a contract to purchase a condominium within the district. The school, however, received

information that the family had not moved into the condominium, and when asked about it, Mrs.

Connelly said that her husband and son would live in the condominium during the week, while

Mrs. Connelly and the rest of the family remained at their Chicago home. The District determined

that they failed to meet the residency requirements. Id. at 259-60.

¶ 37   The family challenged the decision and presented the following evidence at the hearing:

phone bills, a library card, a vehicle registration sticker, income tax returns, an insurance policy

on the condominium, and a voter’s registration card. They also testified that the condominium was

near Mr. Connelly’s place of work. The trial court found that they were residents of the district.

Id. at 277-78. The appellate court, however, reversed the trial court’s determination.


                                                - 13 -
No. 1-20-0518


¶ 38   The court noted that intent is the “critical question in determining residence” and that a

person’s acts are given more weight than his or her declarations. Id. at 262 (citing Miller, 38 Ill.

App. 3d at 898). It found that the family’s actions “evidenced an intent, contrary to their declared

intent, to retain their permanent residence in Chicago.” Id. at 262. The Chicago home was the

family’s “home base.” Id. Mr. Connelly and his son spent nights at the Chicago home and would

forward calls from the condominium residence to the Chicago residence. Even when they spent

nights at the condominium, they would drive to the Chicago residence to have breakfast, and the

son would spend the afternoons after school in Chicago to be supervised by his mother. Mr.

Connelly would return to the Chicago residence for dinner and then he and his son would drive to

the condominium to spend the night. Id. at 262-63.

¶ 39   The court found that even though the family offered justifications for living in the

condominium other than to obtain tuition-free education for their son, their reasons did not hold

up under scrutiny. The family claimed that living in the condominium would help their son develop

daily living skills and become independent. However, the evidence showed that the teenager was

never left alone and he continued to eat the majority of his meals with his family in Chicago. They

also claimed that the condominium was convenient to Mr. Connelly’s workplace. Id. at 264.

Although the court accepted that a second residence may be established temporarily for exigent

purposes, it found “no justification for upholding the establishment of a second parental residence

for school purposes which is only minutes away from the true parental residence.” Id. The court

concluded that “the true motivating factor” for the family’s move into the district was to obtain

tuition-free education for their son, conduct which the supreme court condemned in Ashley. Id.




                                               - 14 -
No. 1-20-0518


¶ 40    Pursuant to Ashley and Connelly, when determining one’s residence for school district

purposes we consider not only the dwelling place of the family, but also whether that place is the

family’s intended “home base” for day to day living and care of the child. Importantly, the

establishment of the residence must not be for the sole intent of attending free school in the district.

Ashley, 275 Ill. at 279. “In determining intent, a person’s acts are to be given more weight than

[his or] her declarations.” Mina, 348 Ill. App. 3d at 275.

¶ 41    Here, the Board adopted the hearing officer’s findings and conclusion. The hearing officer

found that plaintiffs leased an apartment in the Niles building and received some mail there.

Photographic evidence showed that the family spent time in the apartment. The apartment was

located above the family’s flower business where plaintiffs spent long hours at work. Mr. Gwozdz

explained that the apartment’s convenient location was ideal for when they needed to work

extended hours. The location was also close to the District’s middle school, which was convenient

for meeting M.G.’s needs during working hours.

¶ 42    The hearing officer, however, did not find plaintiffs credible. Although Mr. Gwozdz had

stated that M.G. spent all of her nights at the apartment, Zarnick’s surveillance at 1055 S. River

Road in Des Plaines showed M.G. and her older brother leaving and entering the Des Plaines

residence throughout the day. On the three nights he observed the Des Plaines residence, Zarnick

saw the family entering the house and remaining there late into evening when he left for the night.

He also observed the family leaving the house early the next morning for school. When Zarnick

“spot-checked” the Niles building, he found none of the family’s vehicles at that location. There

was also evidence that plaintiffs had M.G enrolled in a Des Plaines district school through the

2015-16 school year, even though they testified that they moved to the Niles apartment in 2012.


                                                 - 15 -
No. 1-20-0518


¶ 43   The hearing officer found that the family was willing “to tell school officials what is

expedient, rather than what is true.” Although “the complete truth of the situation is that the family

somewhat fluidly moves about between the Des Plaines house and the Niles apartment, based on

their needs and their schedules on a day to day basis,” he found that “residence cannot be fluid or

chosen.” Taking account of all the evidence presented, the hearing officer found no intention by

plaintiffs to reside in Niles. Rather, like the situation in Connelly, the evidence “overwhelmingly

suggested that the family’s primary base of operations is Des Plaines, not Niles.” We do not find

this determination to be clearly erroneous.

¶ 44   Plaintiffs disagree with these conclusions and urge this court to consider and weigh the

evidence differently. However, it is the responsibility of the Board, not the courts, to weigh the

evidence and resolve any conflicts in the evidence. Fedanzo v. City of Chicago, 333 Ill. App. 3d

339, 349 (2002). This is a case of administrative review. Our standard of review requires us to

affirm the Board’s determination if there is any competent evidence in the record to support it. Id.

As such, we affirm the Board’s determination that M.G. was a resident of Des Plaines during the

2017-2018 school year, and not a resident of the Park Ridge-Niles District.

¶ 45   Plaintiffs also contend that the Board’s process was unfair in that they “only had a few days

to prepare for the ‘sudden’ accusations against them.” Although they cite no authority in support

of their argument, nor do they specifically cite to any provision of the School Code, we will address

this concern.

¶ 46   Section 10-20.12b provides the procedure for challenging a district’s residency

determination. It states that the Board shall notify a party of its determination that a student is not




                                                - 16 -
No. 1-20-0518


a resident and give specific reasons for the finding. 105 ILCS 5/10-20.12b(c) (West 2016). The

provision continues:

        “Within 10 calendar days after receipt of the notice, the person who enrolled the pupil may

        request a hearing to review the determination of the school board. *** Within 10 calendar

        days after receipt of the request, the board shall notify, by certified mail, return receipt

        requested, the person requesting the hearing of the time and place of the hearing, which

        shall be held not less than 10 nor more than 20 calendar days after the notice of hearing is

        given. At least 3 calendar days prior to the hearing, each party shall disclose to the other

        party all written evidence and testimony that it may submit during the hearing and a list of

        witnesses that it may call to testify during the hearing.” Id.

¶ 47    The District sent plaintiffs a notification letter on May 16, 2018. On May 18, 2018,

plaintiffs’ attorney sent a letter requesting a hearing. In a letter dated May 25, 2018, the District

acknowledged receipt of plaintiffs’ request and informed them that a hearing would be held on

June 7, 2018. The hearing date was scheduled more than 10 calendar days from the District’s notice

of the hearing, in compliance with section 10-20.12b(c). The letter further informed plaintiffs that

“[a]t least 3 calendar days before the hearing, both parties must disclose to each other all written

evidence and testimony that it will submit during the hearing and a list of witnesses that it may

call to testify during the hearing.” We find nothing in the record to support plaintiffs’ contention

that the District’s process was improper. 1




        1
         Due to our disposition of the appeal, we need not consider defendants’ argument that the circuit
court below should have granted their motion to dismiss plaintiffs’ amended complaint.

                                                  - 17 -
No. 1-20-0518


¶ 48                                  IV. CONCLUSION

¶ 49   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 50   Affirmed.




                                             - 18 -
No. 1-20-0518



                                  No. 1-20-0518


Cite as:                 Gwozdz v. Board of Education of Park Ridge-Niles School District
                         No. 64, 2021 IL App (1st) 200518


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CH-
                         10555; the Hon. Sanjay Tailor, Judge, presiding.


Attorneys                Adam J. Augustynski, of Chicago, for appellants.
for
Appellant:


Attorneys                Babak        Bakhtiari and Kevin   P.    McKeown,        of
for                      Hodges, Loizzi Eisenhammer, Rodick & Kohn LLP, of Arlington
Appellee:                Heights, for appellees.




                                       - 19 -